Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 6/28/2022 have been fully considered, but they are deemed to moot due to the new references of NARIZZANO et al (SEEG assistant: a 3DSlicer extension to support epilepsy surgery) and SHAHID et al (Assessment of Electric Field Distribution in Anisotropic Cortical and Subcortical Regions Under the Influence of tDCS).  Specifically, Rarizzano teaches the claimed “a shape-constrained deformable brain model that is segmented into a set of cortical and sub-cortical brain regions, the brain model comprising a set of triangular meshes providing point-based correspondence from one subject to another” (Rarizzano, page 6, column 1, GMPI estimator; page 10, column 1, SEEG implants yield higher spatial sampling of grey compared to white matter); see also Shalid, page 1, Abstract; Figures 1-2, and 4; and page 6, column 2, Impact of Tissue Anisotropy).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over TIAN et al (A study on the neural mechanism of inhibition of return by the event-related potential in the Go/Nogo task) in view of NOBLET et al (Symmetric Nonrigid Image Registration: Application to Average Brain Templates Construction) and KABDEBON et al (Anatomical correlations of the international 10-20 sensor placement system in infants); and further in view of NARIZZANO et al (SEEG assistant: a 3DSlicer extension to support epilepsy surgery) and SHAHID et al (Assessment of Electric Field Distribution in Anisotropic Cortical and Subcortical Regions Under the Influence of tDCS).  

As per claim 1, Tian teaches the claimed “apparatus”, comprising: “a memory comprising instructions; and one or more processors” (Tian, 2.3. EEG recording and data analysis) configured by the instructions to: “receive an average electrode file corresponding to averages of plural electrode locations” (Tian, 2.3.1. EEG recording); “receive a mean scalp mesh’ (Tien, 2.3.2. Realistic head model); “register the average electrode locations to plural vertices of the mean scalp mesh” (Tian, 3.3. 3D scalp topographies and LORETA results). It is noted that Tian does not explicitly teach “enforce symmetry of the average electrode locations with respect to the mid-sagittal plane of the mean scalp mesh; and provide as output a deformable head model comprising the mean scalp mesh encoded with the electrode locations based on the registration and enforcement for subsequent adaptation to an individual imaging scan for extraction of electrode locations.” However, the “enforce symmetry of the average electrode locations with respect to the mid-sagittal plane of the mean scalp mesh’ is well known and obvious in the art (see Noblet, page 899, 2 Symmetric Pairwise Registration; Kabdebon, figure 2 and page 343, column 2, Template and atlas definition). 
It is noted that Tian does not teach “a shape-constrained deformable brain model that is segmented into a set of cortical and sub-cortical brain regions, the brain model comprising a set of triangular meshes providing point-based correspondence from one subject to another” as claimed; however, such brain model is well-known in the art  of evaluation of Stereo-Electroencephalography (SEEG) signals (Rarizzano, page 6, column 1, GMPI estimator; page 10, column 1, SEEG implants yield higher spatial sampling of grey compared to white matter; see also Shalid, page 1, Abstract; Figures 1-2, and 4; and page 6, column 2, Impact of Tissue Anisotropy).
Thus, it would have been obvious, in view of Noblet, Kabdebon, Narizzano, and Shahid, to configure Tian’s apparatus as claimed by enforcing symmetry of the average electrode locations with respect to the mid-sagittal plane of the mean scalp mesh of a brain model which is segmented into a set of cortical and sub-cortical brain regions, the brain model comprising a set of triangular meshes providing point-based correspondence from one subject to another. The motivation is to combine all features of the related technology of evaluation of applying the electrode signals in a brain model and to enforce the sum of all deformation fields to vanish, while still being neither too much time consuming nor memory demanding since it relies only on pairwise registrations (Noblet, page 903, 5 Conclusion and Future Prospects; Narazzino, Abstarct; Shahid, Abstract).

Claim 2 adds into claim 1 “register at least a portion of the average electrode locations based on landmarks corresponding to anatomical structures” which is obvious to positioning electrode locations based on the anatomical structure on the landmarks (Kabdebon, figure 5).

Claim 3 adds into claim 1 “enforce symmetry either for a subset of the registered electrode locations that are not symmetrical, by making the average electrode positions symmetric, or by making the plural vertices of the mean scalp mesh symmetric” which is obvious in case of the object is not exactly symmetry, the system can provide an relative symmetry such as average symmetry (see also,Noblet, page 899, 2 Symmetric Pairwise Registration; Kabdebon, figure 2 and page 343, column 2, Template and atlas definition).

Claim 4 adds into claim 1 “register the average electrode locations based ona point based rigid registration” (Tian, 2.3. EEG recording and data analysis; Noblet, page 899, 2 Symmetric Pairwise Registration; Kabdebon, figure 2 and page 343, column 2, Template and atlas definition).

Claim 5 adds into claim 1 “enforce symmetry with respect to the mid-sagittal plane of the mean scalp mesh by: comparing corresponding electrode locations across the mid-sagittal plane; and generating new electrode locations on the mean scalp mesh based on a half of a difference between a pair of electrode location in three dimensions” (Noblet, page 899, 2 Symmetric Pairwise Registration; Kabdebon, figure 2 and page 343, column 2, Template and atlas definition).

Claim 6 adds into claim 1 “wherein the receiving, registering, enforcing, and providing are performed once during a training phase, and wherein at least the registering and enforcing are performed automatically” which is obvious in case of implementing the method by a neural network or learning device.

Claim 9 adds into claim 1 “adapt the deformable head model to an imaging scan; and extract locations of the electrodes based on the adaptation” which is obvious since not all the head is symmetry then the model can be a deformable head.

Claim 10 adds into claim 9 “wherein the imaging scan comprises a magnetic resonance imaging scan of a subject, and wherein the deformable head model with encoded electrodes is based on an a priori training stage” which is obvious in case of implementing the method by a neural network or learning device.

Claim 11 adds into claim 9 “adapt the deformable head model by deforming a mean mesh of the deformable head model to match information pertaining to the

Application/Control Number: 17/283,853 Page 6 Art Unit: 2616

imaging scan, wherein the adapting and extracting is achieved automatically” which is just a setup of system to perform the step automatically.

Claim 12 adds into claim 9 “provide an output of the electrode locations, wherein the output comprises one or any combination of electrode coordinates, a visualization of the electrode coordinates, a visualization of subject's head corresponding to the imaging scan and the electrodes projected onto the head” (Tian, figure 6; Kabdebon, figure 2).

Claim 13 adds into claim 9 “adapt the deformable head model based on aligning vertices of the mean scalp mesh with landmarks corresponding to anatomical structures” which is just a setup of system to perform the step automatically.

Claims 14, 15-18, and 19-22 claim a method based on the apparatus of claims 1- 6, 9-1; therefore, they are rejected under a similar rationale.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616